Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 09/27/2022. 
Claims 1-20 are pending in this application. 
Claims 1,11 and 20 are independent claims. 
Claims 1,11 and 20 are currently amended. 
This Office Action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-7, 9, 11, 12, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherivirala (US 2020/0389522 A1) in view of Moore (US 9,727,429 B1).

As per claim 1, Cherivirala teaches A method for migrating computing resources associated with a one or more virtual machines over a network, comprising: 
determining one or more migration parameters based on one or more performance metrics; (Cherivirala [0036] Accordingly, a replication process can track disk sectors that are changed during the full synchronization and the online synchronization. Based on a predetermined RPO, a metric reflecting the amount of time between data protection events, modified disk sectors are grouped and transferred from source to target. And [0045] Further, the number of the multiple synchronization intervals or respective durations of the multiple synchronization intervals can be based on various network factors, including a network latency or a data synchronization bandwidth usage and [0050] The time it takes to perform the full synchronization can be a function of the size of the source node VM 114 and available bandwidth on the network, among other factors. Further, the bandwidth consumption
can vary depending on how associated workloads change blocks on the disk)
controlling migration processing, with at least one computing device coupled to the network to receive the one or more performance metrics associated with at least one of the one or more virtual machines, based on the one or more determined migration parameters so as to control timing of at least one of a memory snapshot, data transfer, and a cut-over request associated with migrating the computing resources associated with the one or more virtual machines. (Cherivirala [0058] At stage 202, the disclosed systems can transfer an initial synchronization. In some examples, the initial synchronization can be part of a full synchronization. The amount of time it takes the disclosed systems to complete a full synchronization primarily depends on the size of the virtual disks associated with the source node VM, the amount of data that must be replicated, and the network bandwidth available for replication. [0087] In one example, the disclosed systems can determine the synchronization intervals based on VM disk change rate instead of using pre-defined fixed synchronization intervals. The following non-limiting parameters can used to determine the synchronization intervals. (1) The size of modified disk sectors (that is, the deltas of the disk sectors corresponding to the changes in data blocks associated with a source node VM). Because the disclosed systems can monitor the disk changes, the disclosed systems can determine the size of the modified disk sectors. (2) The approximate available bandwidth for a source node VM or a destination node VM. The available bandwidth for the VM can be based on a pipeline bandwidth and on other VMs data migration schedules. (3) The tolerance time, that is, the maximum time allowed for the transfer of the delta of the disk sectors associated with the source node VM. The maximum time can be determined based on the maintenance window. The larger the tolerance time, the larger the disclosed systems can configure the synchronization intervals. (4) The buffer time for data transfer between the source node VM and the destination node VM. During the buffer time, the disclosed systems can switch back to an existing method where the disclosed systems can transfer the deltas based on the predetermined RPO. Accordingly, as the switchover window approaches, the source node VM can be ready to migrate irrespective of network fluctuations. (5) The minimum synchronization interval which can refer to the minimum time needed to wait for synchronizing the delta. For example, certain replication software tool (for example, VSPHERE by VMWARE) can have a minimum synchronization interval of about 5 minutes (that is, an RPO of about 5 minutes). Accordingly, at predefined synchronization intervals (for example, one-minute synchronization intervals), the disclosed systems can determine whether to send the deltas representing disk sector changes or not based on certain calculations. The disclosed systems can first determine approximately how much time it can take to transfer data between the source node VM and the destination node VM.)

Cherivirala does not teach the controlling including periodically migrating memory snapshots to a migration destination until a cut-over operation is initiated.
However, Moore teaches the controlling including periodically migrating memory snapshots to a migration destination until a cut-over operation is initiated (Moore [col 11, lines 14-33] FIG. 3C is a flow diagram illustrating a method according to an example embodiment of the present invention. As illustrated in FIG. 3, and as described above with reference to FIGS. 3A and 3B, vVols for respective applications may be configured and replicated to the replica site (318). Periodically, a distributed snapshot of the memory of the virtual machines of the application may be created (320)…..The memory snapshot of the virtual machine then may be copied to the replica site (324) with a snapshot of the vVols being created at the replica site with a timestamp matching the virtual machines (326) and [col 11, lines 48-55] It should be noted that replication continues throughout this process with new memory snapshots arriving at the replica site and new instances of the application running in new virtual machines at the replica site. Accordingly, the virtual machine running the first instance of the application may be shut down and the vVol snapshots may be erased (332) in favor of the new instance of the application running on the new virtual machine [cut-over operation])

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Moore with the system of Cherivirala to periodically copy memory snapshots. One having ordinary skill in the art would have been motivated to use Moore into the system of Cherivirala for the purpose of replicating complex assets for recovery purposes (Moore col 2, lines 5-16) 

As per claim 2, Cherivirala teaches the computing resources comprise a first disk having storage areas associated with memory locations and controlling migration processing comprises generating at least one command that causes data at a first memory location on the first disk and associated with a first virtual machine of the one or more virtual machines to be transmitted to a second memory location of a second disk. (Cherivirala [0050] At stage 120, the source node VM 114 can initiate a full synchronization. The disclosed systems can initiate the replication with the full synchronization transfer to the destination node. The time it takes to perform the full synchronization can be a function of the size of the source node VM 114 and available bandwidth on the network, among other factors. Further, the bandwidth consumption can vary depending on how associated workloads change blocks on the disk. [0058] At stage 202, the disclosed systems can transfer an initial synchronization. In some examples, the initial synchronization can be part of a full synchronization. The amount of time it takes the disclosed systems to complete a full synchronization primarily depends on the size of the virtual disks associated with the source node VM, the amount of data that must be replicated, and the network bandwidth available for replication.)

            As per claim 5, Cherivirala teaches controlling migration processing comprises the at least one computing device generating at least one command that causes data at a first memory location associated with a first virtual machine of the one or more virtual machines to be transmitted to a second memory location. (Cherivirala [0007] Examples described herein include systems and methods for VM replication. In one example, the system can include a non-transitory, computer-readable medium containing instructions and a processor that executes the instructions to perform stages. The stages can include identifying, on a network, a source node and a destination node, the source node including at least one source node VM to be replicated as a destination node VM on the destination node. The stages can further include performing a full synchronization by copying disks used by the source node VM in a current operational state to the destination node VM. The stages can also include scheduling start times for multiple update synchronizations of changed data between the source node VM and the destination node VM, the start times being scheduled at different time intervals, wherein a first time interval is greater than a second time interval. The update synchronizations can be based on a user-configurable input, such as a recovery point objective (“RPO”) or similar metric. The update synchronizations can also be automatically adjusted based on a relative percentage of data that needs synchronization based on multiple most recent synchronizations.)

As per claim 6, Cherivirala teaches comprising receiving a migration request that identifies the one or more virtual machines associated with the computing resources. (Cherivirala [0007] Examples described herein include systems and methods for VM replication. In one example, the system can include a non-transitory, computer-readable medium containing instructions and a processor that executes the instructions to perform stages. The stages can include identifying, on a network, a source node and a destination node, the source node including at least one source node VM to be replicated as a destination node VM on the destination node.)

As per claim 7, Cherivirala teaches the migration parameters comprises at least one of a time to execute memory snapshots, a time to instantiate migration of computing resources on a storage medium associated with a given virtual machine, and a time to instantiate cut-over of the given virtual machine. (Cherivirala [0040] In contrast to existing techniques described above, the disclosed systems may not use the RPO as a migration parameter. Instead of performing online synching at regular synchronization intervals based on RPO or similar metric, the disclosed systems can initially use larger synchronization intervals for online synching. The disclosed systems can gradually reduce the synchronization intervals as the switchover window approaches. Because the synchronization can be initially performed at larger synchronization intervals, changing data blocks can be sent less frequently between the source node and destination node, reducing bandwidth usage. Additionally, as the switchover window approaches, the online synchronization process can occur at smaller synchronization intervals. Accordingly, once the switchover window is reached, the disclosed systems can migrate VMs from the source to destination rapidly. [0054] At stage 130, the source node VM 114 can perform a switchover. The disclosed systems can perform the switchover when the delta synchronization is finished. In some examples, the disclosed systems can implement the switchover immediately or can delay the switchover until a predetermined time. [0081] The disclosed systems can dynamically configure larger synchronization intervals initially and can gradually reduce the synchronization intervals to smaller synchronization intervals as the switchover window approaches. The disclosed systems can perform this dynamic configuration of synchronization intervals instead of performing online synchronization at regular synchronization intervals based on RPOs. Accordingly, the disclosed systems can initially transmit changing data blocks less frequently between the source node VM and the destination node VM, reducing bandwidth usage on the network. Additionally, as the switchover window approaches, the disclosed systems can perform online synchronization more frequently and at shorter synchronization intervals. In this way, once the switchover window is reached, the disclosed systems can be ready to migrate VMs from the source to destination rapidly.)

As per claim 9, Cherivirala teaches the performance metrics include one or more of snapshot data, compressibility of the computing resources to be migrated, available bandwidth on the network, Changed Block Tables (CBT), and variance of each of the one or more virtual machines. (Cherivirala [0045] Further, the number of the multiple synchronization intervals or respective durations of the multiple synchronization intervals can be based on various network factors, including a network latency or a data synchronization bandwidth usage and [0050] The time it takes to perform the full synchronization can be a function of the size of the source node VM 114 and available bandwidth on the network, among other factors. Further, the bandwidth consumption can vary depending on how associated workloads change blocks on the disk).

As to claims 11, 12 and 20, they are rejected based on the same reason as claim 1.
As to claim 16, it is rejected based on the same reason as claim 5.
As to claim 15, 19 they are rejected based on the same reason as claim 7.
As to claim 13, it is rejected based on the same reason as claim 9.


Claims 3, 4, 8, 10, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cherivirala (US 2020/0389522 A1) in view of Moore (US 9,727,429 B1) in further view of Shu (US 2016/0188353 A1).

            As per claim 4, Cherivirala and Moore do not teach issuing is based on a threshold value.
            However, Shu teaches issuing is based on a threshold value. (Shu [0018] Migration module 175 may further determine when the amount of different and/or remaining VM data is within a threshold amount to migrate the VM(s) 135 to destination data center 140. Within this threshold, migration module 175 suspends execution of the VM(s) 135 within source data center 105 and transmits any remaining VM data and VM processor state data to migration module 176. Migration module 176 utilizes the received VM data and VM processor state data along with the imported VM disk data and the previously received VM data to resume execution of the VM(s) 135 within destination data center 14)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shu with the system of Cherivirala and Moore to issue a command based on threshold. One having ordinary skill in the art would have been motivated to use Shu into the system of Cherivirala and Moore for the purpose of replicating one or more workloads without significant interruption to the service(s) provided by the workloads (Shu paragraph 01)

As per claim 8, Cherivirala and Moore do not teach outputting at least one of estimated migration completion time, a percentage relating to a volume of data migrated, non-convergence data and a threshold adjustment selection.
However, Shu teaches outputting at least one of estimated migration completion time, a percentage relating to a volume of data migrated, non-convergence data and a threshold adjustment selection. (Shu [0039] At block 328, host computer 150 receives an indication that the source and destination copies of the VM data are within the threshold of similarity [percentage of data migrated]. Once the VM data is within the threshold of similarity, the replication may be leveraged to execute the live migration of the VMs 135 from source data center 105 to the destination data center 140)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shu with the system of Cherivirala and Moore to determine percentage of data migrated. One having ordinary skill in the art would have been motivated to use Shu into the system of Cherivirala and Moore for the purpose of replicating one or more workloads without significant interruption to the service(s) provided by the workloads (Shu paragraph 01)

As per claim 10, Cherivirala and Moore do not teach the performance metrics comprise one or more of disk size, disk rewrite rate, cut-over threshold, snapshot duration, and network speed.
However, Shu teaches the performance metrics comprise one or more of disk size, disk rewrite rate, cut-over threshold, snapshot duration, and network speed. (Shu [0018] Migration module 175 may further determine when the amount of different and/or remaining VM data is within a threshold amount to migrate the VM(s) 135 to destination data center 140. Within this threshold [cut-over threshold], migration module 175 suspends execution of the VM(s) 135 within source data center 105 and transmits any remaining VM data and VM processor state data to migration module 176. Migration module 176 utilizes the received VM data and VM processor state data along with the imported VM disk data and the previously received VM data to resume execution of the VM(s) 135 within destination data center 14)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shu with the system of Cherivirala and Moore to determine cut-over threshold. One having ordinary skill in the art would have been motivated to use Shu into the system of Cherivirala and Moore for the purpose of replicating one or more workloads without significant interruption to the service(s) provided by the workloads (Shu paragraph 01).

As to claims 3, 14, 17 and 18, they are rejected based on the same reason as claim 4.
Response to Arguments
           Applicant's arguments filed on 09/27/2022 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to claims 1, 11 and 20 have been considered but are moot because the arguments do not apply because of the introduction of new art by Moore.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196